Citation Nr: 0533272	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  02-22 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for mesothelioma due to in-
service asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and observer 


ATTORNEY FOR THE BOARD

L. McCain, Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This matter was previously before the Board of Veterans' 
Appeals (Board) in May 2004 when it was remanded for 
additional development of the evidence.  The requested 
development has been completed, and the case is again before 
the Board for appellate adjudication.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The veteran, accompanied by his spouse, delivered testimony 
before a member of the Board of Veterans' Appeals sitting in 
St. Louis, Missouri on September 24, 2003.  The law requires 
that the Veterans Law Judge who conducts a hearing on an 
appeal must participate in any decision made on that appeal.  
38 C.F.R. § 20.707 (2005).  Here, the Veterans Law Judge that 
conducted the veteran's hearing is no longer employed at the 
Board.  On October 18, 2005, the veteran and his 
representative were notified that the Veterans Law Judge that 
heard the matter in September 2003 was no longer employed at 
the Board.  The veteran was given an opportunity to have 
another Board Hearing.  As of this date, the veteran has not 
responded to the Board's correspondence.  The correspondence 
was not returned to the Board as undeliverable by the United 
States Postal Service.  Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).  
In this instance, the Board emphasizes that the duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Accordingly, the Board will proceed to 
adjudicate the claim on appeal.

The Board observes that the record does not reflect that 
additional evidence received at the VA Appeals Management 
Center in July 2004 was considered by the RO.  Such was not 
outlined as considered in the Supplemental Statement of the 
Case issued in April 2005.  However, in light of the 
favorable decision contained herein, the Board finds that the 
veteran is not prejudiced by the Board's consideration of the 
appeal at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993)


FINDINGS OF FACT

1.  Documents of record establish that the veteran's military 
occupational specialty was construction mechanic, and that he 
was exposed to asbestos while on active duty when he worked 
with brake systems. 

2.  Malignant mesothelioma was initially demonstrated years 
after service, and has not been shown by competent clinical 
evidence of record to be clinically dissociated from asbestos 
exposure during military service.


CONCLUSION OF LAW

Malignant mesothelioma was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, (3) and that the 
claimant is expected to provide, and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 
      
VA satisfied its duty to notify by means of February 2002 and 
June 2004 letters from the agency of original jurisdiction 
(AOJ) to the appellant.  The letters informed the appellant 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's February 2002 and June 2004 
letters informed him that additional information or evidence 
could be submitted to support his claim, and asked him to 
send the information or evidence to the AOJ.  In addition, 
the April 2005 Supplemental Statement of the Case contained 
the complete text of 38 C.F.R. § 3.159(b)(1), which includes 
such notice.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession.  

It is noted that a recent case of the United States Court of 
Appeals for Veterans Claims (Court) held that compliance with 
38 U.S.C.A. § 5103 required that the VCAA notice requirement 
be accomplished prior to an initial unfavorable determination 
by the agency of original jurisdiction.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Although complete 
proper notice was provided to the appellant after the initial 
adjudication in April 2002, the appellant has not been 
prejudiced thereby.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).

Duty to assist

With regard to the duty to assist, the appellant's claims 
file contains service medical records and reports of post 
service treatment and examinations, VA and private.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  He, accompanied by his spouse, presented 
sworn testimony before a Veterans Law Judge sitting in St. 
Louis, Missouri in September 2003, the transcript of which is 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Hence, VA's duty to assist the 
veteran in the development of his claim has been satisfied.  



Service Connection  -  Relevant Laws and Regulations.

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active military service or, if preexisting 
active military service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).

The General Counsel in VAOPGCPREC 4-2000 stated there were no 
presumptive provisions providing service connection for 
asbestos-related diseases.  A claimant must not only present 
specific evidence of in-service exposure to asbestos, but 
must also show the relationship between the asbestos exposure 
and the claimed disease to establish entitlement to service 
connection for an asbestos-related disease.  

Facts 

The veteran contends that he incurred mesothelioma due to in- 
service asbestos exposure, primarily in his work as a 
mechanic.  He also reported he worked in construction and 
performed building demolition in 1972.  Service personnel 
records reflect that he repaired, overhauled, adjusted, and 
serviced units and components of brake systems, hydraulic 
systems, engines, ignition, and electrical systems, and power 
trains of military, commercial vehicles and equipment for the 
period from September 1974 to March 1975.  He did this type 
of work without the use of masks or respirators.  

The service medical records are silent for any treatment for, 
diagnosis of, or complaints consistent with, any respiratory 
ailments, other than an evaluation in January 1972 for 
sinusitis.  

Private post-service medical records from St. J. Hospital and 
Dr. K.M., A.C. Hospital, O. Internal Medicine, Dr. J.V, Dr. 
S.M., and Dr. J.E.W., C. Medical Center, Dr. S.D., and the F-
D Clinic are dated from 1997 to 2004.  In brief, these 
records reflect that the veteran was diagnosed with malignant 
mesothelioma involving the lung parenchyma and chest wall, 
and underwent surgery for this condition in October 1997.  
These post service private medical records deal primarily 
with the diagnosis of mesothelioma and subsequent treatment 
therefor.  

Private medical evidence combined with reports of VA 
examinations, and statements from the veteran, show that he 
had an extensive work history with asbestos-related 
automotive products to include brakes, subsequent to service.  

In December 2001, J.E.W., MD, related that he had been asked 
to write a brief letter regarding the veteran's military and 
occupational exposure to asbestos in the course of working 
with brake systems for more than 30 years.  He stated, "I can 
conclude to a reasonable degree of medical certainty that his 
asbestos exposure was a substantial contributing cause to 
development of his mesothelioma."

The report of a VA examination in May 2002 noted as medical 
history that the veteran was diagnosed with malignant 
mesothelioma in 1997 after having right upper chest wall 
pain.  It was indicated that he denied previous tuberculosis 
history, and that he had smoked 1-1/2 packs of cigarettes 
daily from 1972 to 1997.  It was indicated that the veteran 
underwent a right lung removal, as well as lymph node biopsy 
and chest wall resection.  The diagnosis was malignant 
mesothelioma, status post right pneumonectomy.  In relevant 
part, the VA examiner reviewed the claims file and stated, 
"[i]t is my medical opinion that the patient's asbestos 
exposure most likely came from working in the automotive 
brakes business grinding, installing and repairing brakes.  
The veteran may have had exposure while in the military, but 
I think the 30 years exposure far outweighs the several years 
[of exposure] he had in the military."  

In part, treatise evidence includes (1) informational 
material from the EPA concerning asbestos exposure and the 
development of certain asbestos-related conditions; and (2) a 
photocopied document titled Criteria for a Recommended 
Standard . . . Occupational Exposure to Asbestos from United 
States Department of Health, Education, and Welfare; Public 
Health Service, Centers for Disease Control, and National 
Institute for Occupational Safety and Health.  The document 
discussed safety precautions and health hazards related to 
asbestos exposure; (3) an electronic article concerning Brake 
Linings and Clutch Facings; and (4) an excerpt from 
Harrison's 15th Edition, Principles of Internal Medicine on 
Environmental Lung Diseases.  

In September 2003, the veteran and his spouse appeared before 
a Veterans Law Judge and delivered oral testimony in support 
of his claim.  The veteran believes that he was exposed to 
asbestos for at least one year while on active duty.  
(Transcript at page 8.)  The veteran's spouse testified that 
their research shows that it could take at least 20 to 30 
years for disease to manifest after exposure.  It was her 
belief that the timing correlated with her husband's exposure 
to asbestos in service and the development of mesothelioma.  
(Transcript at page 5.)

Dr. K.M., a private physician at St. J. Hospital noted in a 
July 2004 statement that the veteran was diagnosed with 
mesothelioma of the right lung, presumed from asbestos 
exposure in the distant past.  In relevant part, the 
statement showed that the veteran's chest x-rays had not 
shown any return of the mesothelioma and that the veteran had 
a substantial amount of disability because of it.  He also 
noted that the majority of this type of lung cancer came from 
asbestos exposure and that exposure might have been in the 
distant past.  

In July 2004, after reviewing the veteran's claims folder, a 
VA physician specializing in pulmonary diseases reported that 
mesothelioma was well known to be commonly associated with 
asbestos exposure.  He added that "[a]fter reviewing the 
veteran's chart, however, it seems more likely that his 
mesothelioma would be related to asbestos exposure due to 
automotive repair, branding brakes, installing brakes, 
etcetera that he did after he left the military and has been 
doing for the last 30 years.  I think most of his asbestos 
exposure was here, rather than two or three years when he was 
in the service."  The examiner concluded that it was 
unlikely that the veteran's mesothelioma was related to his 
service asbestos exposure.  




Analysis

In Nolen v. West, 12 Vet. App. 347, 351 (1999) the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") noted the Board must analyze an asbestos related 
claim in light of the considerations outlined in Veterans 
Benefits Administration Adjudication Procedure Manual (M21-
1), Part VI, Paragraph 21 (incorporating Department of 
Veterans Benefits' Administration, DVB Circular 21-88-8, 
Asbestos Related Diseases, May 11, 1988).  Those 
considerations include taking notice of the general facts as 
to the nature of asbestos and asbestos-related diseases, 
occupational exposure to asbestos, and review of any clinical 
diagnosis.

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Inhalation of 
asbestos fibers can produce fibrosis and tumors.  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  The risk 
of developing bronchial cancer is increased in current 
cigarette smokers who have had asbestos exposure.  
Mesotheliomas are not associated with cigarette smoking.  
Lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  See M21-1, Part 
VI, 7.21(a).  Some of the major occupations involving 
exposure to asbestos include demolition of old buildings, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, and military equipment.  The 
latent period varies from 10 to 45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief or 
indirect.  See M21- 1, Part VI, 7.21(b).

Clinical diagnosis of asbestosis requires history of exposure 
and radiogenic evidence of parenchymal lung disease.  See 
M21-1, Part VI, 7.21(c).

The Court has held that veterans are competent to testify as 
to the facts of their asbestos exposure.  McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  In this instance the time period 
of the veteran's service and his military occupational 
specialty are consistent with his reported exposure to 
asbestos.  38 U.S.C.A. § 1154(a) (West 2002).

As such, for the purposes of adjudication of this appeal, it 
is conceded that the veteran was exposed to asbestos in 
service.  The Board also notes that the record contains 
evidence of civilian employment as an automotive mechanic and 
laborer in automotive shops before, during, and after service 
(1972 to 1973, 1975 to 1982, and 1984 to 1997).  These 
occupations have also been associated with asbestos exposure.  
See M21- 1, Part VI, 7.21(c).

At the outset, the Board notes that the first evidence of a 
chronic lung condition was presented in 1997, over 20 years 
after separation from active military service.  However, the 
provisions of 38 C.F.R. § 3.303(d) establish that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

The determinative issues in an asbestos-related claim 
generally include a medical diagnosis and medical causation.  
Indeed, the evidence demonstrates that the veteran has been 
diagnosed with mesothelioma.  Dr. J.E.W. and Dr. K.M. have 
causally related the veteran's mesothelioma to asbestos 
exposure.  Likewise, VA examiners have also related the 
mesothelioma to asbestos exposure.  It has been conceded that 
the veteran was exposed to asbestos, including in service.

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  If all the evidence is in relative equipoise, the 
benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2005).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An October 1997 clinical record of Dr. J.E.W., a private 
pulmonologist, demonstrates that the veteran, as an 
automobile mechanic, had been exposed to brake linings, many 
of them with asbestos, for the past 32 years.  In concluding 
to a reasonable degree of medical certainty that the 
veteran's asbestos exposure was a substantial contributing 
cause to the development of mesothelioma, there is no 
evidence that Dr. J.E.W. distinguished whether the asbestos 
exposure in service caused the veteran's mesothelioma.  
Moreover, there is no indication that Dr. J.E.W. had reviewed 
the veteran's C-file or his service medical records prior to 
giving his opinion in this case.  

Next, the Board considers the May 2002 VA opinion.  The 
report of examination shows that the physician's assistant 
examined the veteran and reviewed the C-file.  At that time, 
the examiner opined that the asbestos exposure most likely 
came from the veteran's post service exposure in the 
automotive industry rather than any exposure he may have had 
in the military.  The examiner also expressed that the 
veteran's 30-year exposure to asbestos far outweighed the 
several years of exposure in the military.  While this 
opinion does not establish a causal nexus to service, but to 
his post service employment, it provides no objective basis 
for speculating as to such distinction, other than the 
greater length in time of the exposure subsequent to service.  
This does not represent a clinical distinction.

It is significant that Dr. K.M. noted in July 2004 that the 
veteran's mesothelioma was presumed to be from asbestos 
exposure "in the distant past", that mesothelioma was the 
type of lung cancer that came from asbestos exposure, and 
that exposure might have been in the distant past.  He did 
not distinguish any particular time in the past, during 
military service or 10 years post service.  

In this case, the veteran has provided competent evidence of 
a current disability, of in-service exposure to asbestos, and 
competent medical evidence of a nexus relating the current 
disability to exposure to asbestos.  Nolen v. West, 12 Vet. 
App. 347 (1999).  However, the evidence is in equipoise as to 
whether it was the in-service or post-service asbestos 
exposure which caused the disability at issue.  
Significantly, the disability at issue has not been 
clinically dissociated by competent evidence of record from 
the exposure to asbestos in service.  Hence, with resolution 
of doubt in the veteran's favor, the Board finds that the 
evidence supports the claim of entitlement to service 
connection for mesothelioma as due to asbestos exposure in 
service.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for mesothelioma as due to exposure to 
asbestos in service is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


